EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Q. Lee (Reg. No. 35,239) and Ms. MD Rahman on 02/12/21.

The application has been amended as follows: 
Claim 1:
A computer-implemented method of providing non-disruptive explicit feedback service, the computer-implemented method comprising: 
determining a trigger corresponding to a feedback event, wherein the trigger is associated with one or more interactions by a user with a particular application and is registered and associated with a feedback application associated with the feedback event; 

in response to a processor determining that the feedback event corresponds to the application event using the registered trigger, capturing and storing , wherein the screenshot include metadata associated with a time, a date and a state of the particular application; 
providing a notification to the user indicating that feedback corresponding to the application event is requested from the user, wherein the notification is displayed on a selection interface displaying a list of one or more outstanding feedback events; 
receiving a request to launch the outstanding feedback event, wherein the user selects one or more outstanding feedback events from the selection interface and the feedback backend receives a request to display a feedback input interface on the user device comprising at least:
information or data of the outstanding feedback event, 
the screenshot of the of the user interface of the particular application at the time of the detecting, and 
a response form; 

providing the feedback input interface to the user as part of the feedback event requesting the information from the user; and 
receiving feedback from the user corresponding to the feedback event via feedback application.  

Cancel claims 3 and 4


Claim 8:
A system for providing non-disruptive explicit feedback service, the system comprising: 
a memory; and 
at least one processor coupled to the memory and configured to: Atty. Dkt. No. 1933.4800000-4-Shapiro et al. Reply to Office Action of October 27, 2020Application No. 16/030,000 
determine a trigger corresponding to a feedback event, wherein the trigger is associated with one or more interactions by a user with a particular application and is registered and associated with a feedback application associated with the feedback event; 
detect an application event corresponding to the trigger occurs during an execution of the particular application; 
in response to the at least one processor determining that the feedback event corresponds to the application event using the registered trigger, capturing and storing , wherein the screenshot include metadata associated with a time, a date and a state of the particular application; 
provide a notification to the user indicating that feedback corresponding to the application event is requested from the user, wherein the notification is displayed on a selection interface displaying a list of one or more outstanding feedback events; 
receive a request to launch the outstanding feedback event, wherein the feedback event requests information from the user, wherein the user selects one or more outstanding feedback events from the selection interface and the feedback backend receives a request to display a feedback input interface on the user device comprising at least:
information or data of the outstanding feedback event, 
the screenshot of the of the user interface of the particular application at the time of the detecting, and 
a response form;
execute the feedback application; 

receive feedback from the user corresponding to the feedback event via the feedback application.  

Cancel claims 10 and 11


Claim 15:
A non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing medium, cause the at least one computing medium to perform operations of providing non-disruptive explicit feedback service, the operations comprising: 
determining a trigger corresponding to a feedback event, wherein the trigger is associated with one or more interactions by a user with a particular application and is registered and associated with a feedback application associated with the feedback event; Atty. Dkt. No. 1933.4800000-6-Shapiro et al. Reply to Office Action of October 27, 2020Application No. 16/030,000 
detecting an application event corresponding to the trigger occurs during an execution of the particular application; 
in response to a processor determining that the feedback event corresponds to the application event using the registered trigger, capturing and storing , wherein the screenshot include metadata associated with a time, a date and a state of the particular application; 
providing a notification to the user indicating that feedback corresponding to the application event is requested from the user, wherein the notification is displayed on a selection interface displaying a list of one or more outstanding feedback events; 
receiving a request to launch the outstanding feedback event, wherein the feedback event requests information from the user, wherein the user selects one or more outstanding feedback events from the selection interface and the feedback backend receives a request to display a feedback input interface on the user device comprising at least:
information or data of the outstanding feedback event,
the screenshot of the of the user interface of the particular application at the time of the detecting, and 
a response form; 
executing the feedback application; 

receiving feedback from the user corresponding to the feedback event via the feedback application.


Cancel claim 17

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194